Exhibit 99.1 Saia Provides Fourth Quarter-to-Date LTL Operating Data JOHNS CREEK, GA. – December 1, 2016 – Saia, Inc. (NASDAQ: SAIA), a leading transportation provider offering multi-regional less-than-truckload (LTL), non-asset truckload and logistics services, is providing LTL shipment and tonnage data for the first two months of the fourth quarter.In October 2016, LTL shipments per workday increased 1.9% and LTL tonnage per workday increased 0.1% compared to October 2015.In November 2016, LTL shipments per workday increased 1.3% and LTL tonnage per workday increased 1.5% compared to November 2015.
